Citation Nr: 0323941	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-08 620A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the right fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the RO which denied service connection for 
PTSD, migraine headaches, recurrent pyodermia of the arms 
(claimed as a skin rash), bilateral hearing loss and for 
tinnitus.  In that same decision, the RO granted service 
connection for residuals of a stress fracture of the right 
fibula and assigned a noncompensable rating.  The veteran 
appeals for a compensable rating.

In May 2003, the veteran failed to report to his scheduled 
Travel Board hearing.

The claims of service connection for PTSD and for migraine 
headaches will be discussed in the remand section.  The 
remaining issued will be discussed below.


FINDINGS OF FACT

1.  Medical evidence of a nexus between the veteran's current 
skin disorder and service has not been submitted.

2.  The veteran does not currently have hearing loss meeting 
VA standards.

3.  Tinnitus developed following his discharge from service 
and the medical evidence fails to show a nexus between his 
current tinnitus and service.

4.  The veteran's residuals of a stress fracture of the right 
fibula do not involve any malunion, or knee/ankle impairment.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, (2002).

2.  Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.385 (2002).

3.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303, (2002).

4.  The criteria for an initial compensable rating for 
residuals of a stress fracture of the right fibula have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Code 5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claims.  
The veteran and his representative were provided with a copy 
of the appealed December 2001 rating decision and a July 2002 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

In a February 2001 VA letter, the veteran was informed of the 
provisions of the VCAA, the evidence he was responsible for 
submitting and what evidence VA had obtained and would obtain 
in an effort to substantiate his claims.  See Quartuccio v. 
Prinicipi, 16 Vet. App. 183 (2002).  By way of an October 
2001 VA letter, the veteran was told to fill out 
authorization forms so that VA could assist him in obtaining 
relevant private treatment records.  The veteran never 
submitted the required authorization forms.

Throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service records, postservice medical records, and 
lay statements in support of his claims.  Under the 
circumstances in this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of the claims of service connection for a skin disorder, 
bilateral hearing loss, and tinnitus, as well as the claim 
for an initial compensable rating for residuals of a fracture 
of the right fibula poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

II.  Analysis

A.  Service connection for a skin rash.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran contends that he has a skin disorder which was 
incurred in service.  A review of the veteran's service 
medical records show that in May 1967, he was treated for a 
rash in his groin and on his trunk.  His service medical 
records are negative for any subsequent complaints of a rash.  
A January 1970 service discharge examination revealed that 
the veteran's skin was normal.  At that time, the veteran 
denied a history of having a skin disease.

During an August 2001 VA examination, the veteran gave a 
history of having recurring impetigo on his forearms and arms 
for years.  The examiner diagnosed recurrent pyoderma of the 
forearms.

The Board observes that the veteran's service medical records 
fail to show that he had a chronic skin disorder in service.  
He was noted to have a rash affecting the groin and trunk 
area in May 1967; however, from May 1967 to January 1970, 
there were no complaints or diagnosis of a skin disorder.  As 
previously noted, the veteran's discharge examination 
revealed that his skin was normal.  Additionally, a review of 
the record reveals that the veteran has not submitted any 
medical evidence which provides a nexus between his current 
diagnosis of recurrent pyoderma of the forearms and his 
military service.  In this regard, the veteran's assertion 
and the assertion from a friend in June 2002 to the effect 
that the veteran's current skin disorder is related to 
service cannot be considered competent medical evidence of a 
nexus.  These individuals are not competent to offer opinions 
regarding medical diagnosis or causation.  As lay people, 
they lack the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet.App. 91 (1993).

Since the veteran is not shown to have had a chronic skin 
disorder in service, and since the veteran has not submitted 
any medical evidence showing a nexus between his current skin 
disorder, the Board must find that the preponderance of the 
evidence is against the claim for service connection; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
of service connection for a skin disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Service connection for bilateral hearing loss and 
tinnitus.

It appears that the veteran claims that he has bilateral 
hearing loss and tinnitus due to noise exposure in service.

Service medical records are negative for any complaints or 
diagnosis pertaining to bilateral hearing loss and tinnitus.  
His January 1970 discharge examination report revealed that 
his ears were normal and that he had bilateral hearing of 
15/15.  

The veteran underwent VA audio examination in August 2001 and 
reported a history of noise exposure while in service.  He 
complained of having bilateral tinnitus and hearing loss.  He 
reported that he had worked as a security guard with firearms 
and that he had also worked as a truck driver.  He stated 
that he had had some noise exposure subsequent to his release 
from active duty.  Audiological studies revealed pure tone 
thresholds of the right ear which were 5, 5, 5, 10, and 35 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Pure tone thresholds of the left ear were 5, 
10, 5, 5, and 35 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  He had bilateral speech recognition of 
96 percent.  The audiologist noted that the veteran had 
bilateral high frequency sensorineural hearing loss beginning 
at 6000 hertz, but that speech reception thresholds and 
discrimination scores were completely normal.  Bilateral 
tinnitus and bilateral high frequency sensorineural hearing 
loss were diagnosed.  The audiologist stated that since there 
was no claims file available for review, he was unable to 
substantiate a hearing loss or history of tinnitus or mention 
of tinnitus while the veteran was in service.  He reported 
that unless there was some way to substantiate such, he would 
have to offer the opinion that it was unlikely that the 
veteran's hearing loss and tinnitus were secondary to noise 
exposure in service.

Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

In sum, service medical records are negative for any 
findings, complaints or diagnosis of hearing loss, and post-
service medical records fail to show that the veteran 
currently has a hearing loss disability of either ear under 
the standards of 38 C.F.R. § 3.385.  Given, the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

With respect to the claim of service connection for tinnitus, 
the Board observes that service medical records are negative 
for any complaints or diagnosis of tinnitus and that a 
January 1970 separation examination showed that the veteran's 
ears were normal.  During an August 2001 VA examination, the 
veteran reported that he was unsure as to the onset of 
tinnitus, but that he had continuous tinnitus for the past 5 
to 7 years.  The veteran gives a history of being expose to 
noise in service and the Board finds such assertion credible, 
as service personnel records tend to show that the veteran 
was engaged in combat.  (See 38 U.S.C.A. § 1154(b)).  The 
veteran also gives a history of noise exposure postservice.  

The Board observes that the veteran has not submitted any 
medical evidence linking his postservice tinnitus to his 
period of service, including noise exposure therein.  The 
veteran's assertion that he has tinnitus due to noise 
exposure in service cannot be considered competent medical 
evidence of a nexus, as he is not competent to offer opinions 
regarding medical diagnosis or causation.  See  Grottveit v. 
Brown, 5 Vet.App. 91 (1993).  It is noteworthy that in August 
2001, the audiologist stated, in essence, that unless there 
was evidence of tinnitus in service, he would opine that it 
was unlikely that the veteran's tinnitus was secondary to 
noise exposure while on active duty.  

In the absence of medical evidence linking the veteran's 
current tinnitus to service, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

C.  Entitlement to an initial compensable rating for 
residuals of a stress fracture of the right fibula.

The veteran claims that a compensable rating is warranted for 
the service-connected residuals of a stress fracture of the 
right fibula.

Service medical records show that in April 1967, the veteran 
was kicked in the right leg.  He was subsequently diagnosed 
as having early and complete stress fracture of the right 
upper fibula.  His treatment included being placed in a short 
leg cast.  July 1967 X-ray studies show that the veteran's 
right upper fibula fracture was healing.  He was returned to 
full duty.  The remainder of the service medical records, 
including the January 1970 service discharge examination, is 
negative for any complaints referable to the right fibula 
fracture.  

VA orthopedic examination in August 2001 revealed that the 
veteran reported that he sustained a spiral fracture of the 
right fibula during service.  He stated that he was casted 
for 3 to 4 months and underwent rehabilitation of the leg.  
He reported that following treatment he had no symptoms from 
the right fibula area.  He did not have any complaints 
referable to the fracture.  He denied having any pain or 
deformity related to the fracture.  Physical examination 
revealed that there was no deformity of the right leg with 
particular reference to the fibula.  Swelling in his leg 
prevented the examiner from being able to palpate the bone.  
The diagnosis was status fracture of the right fibula without 
significant residual impairment.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran's residuals of a stress fracture of the right 
fibula are rated noncompensable under Code 5262, impairment 
of the tibia and fibula.  This code provides a 30 percent 
rating for malunion with marked knee or ankle disability.  A 
20 percent is assigned for malunion with moderate knee or 
ankle disability and 10 percent rating is warranted for 
malunion with slight knee or ankle disability.  38 C.F.R. 
§ 4.71, Code 5262.  The evidence shows that the veteran has 
no significant residual impairment due to fracture of the 
right fibula.  He has no malunion of the fibula and there is 
no evidence that he has knee or ankle disability as a result 
of the fracture.  The facts in the instant case fail to 
support a finding that the veteran meets the criteria for a 
10 percent rating under Code 5262 and there are no other 
Diagnostic Codes for application which would warrant a 
compensable rating.  As the requirements for a 10 percent 
rating are not met, the veteran must be assigned a 
noncompensable (i.e. 0 percent) rating.  See 38 C.F.R. 
§ 4.31.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an initial compensable rating; the benefit-of-the 
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a skin rash is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial compensable rating for residuals of a stress 
fracture of the right fibula is denied.


REMAND

The veteran claims that he has PTSD as a result of his combat 
experiences while in Vietnam.  His service personnel records 
show that the veteran's combat history-expeditions involved 
his participation in Operations against Insurgent Communist 
Viet Cong Forces while a member of the 1st Marine Division in 
the Republic of Vietnam from December 1967 to January 1969 
and his participation in Operation Houston from July 1968 to 
August 1968.  When treated by VA in September 2000, the 
veteran reported receiving psychiatric treatment from the 
Fort Worth Vet Center.  He stated that he was treated at the 
Vet center due to having nightmares and flashbacks of his 
Vietnam experiences.  Records from the Vet Center have not 
been obtained and associated with the claims file.  The Board 
finds that in order to fulfill its duty to assist, the RO 
must obtain the Vet Center records because they may contain 
information vital to the veteran's claim.

With respect to the veteran's claim of service connection for 
migraine headaches, the Board observes that the veteran's 
October 1966 service entrance examination was negative for 
any complaints or diagnosis of headaches.  The veteran 
specifically denied having frequent or severe headaches.  In 
March 1968, he reported for medical treatment due to a 
complaint of having a headache for the past two days.  His 
treatment included taking aspirin.  The veteran's January 
1970 discharge examination is negative for a diagnosis of 
migraine headaches; however, the veteran reported a history 
of having frequent or severe headaches.  An August 2001 VA 
examination report reveals a diagnosis of migraine syndrome.  
The above facts raises the question as to whether the 
veteran's current diagnosis of migraine syndrome is related 
to headaches he had in service.  As the Board is not 
competent to address this medical question, the veteran 
should be scheduled for a VA examination to include an 
opinion.

In view of the foregoing, the claims are REMANDED to the RO 
for the following:

1.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for PTSD and 
headaches, since his discharge from 
active military service in January 1970 
to the present date.  Obtain records from 
each health care provider the veteran 
identifies.  

2.  Obtain all psychiatric treatment 
reports from the Fort Worth Vet Center 
from 1970 to the present.

3.  After the foregoing the veteran 
should be scheduled for a neurological 
examination for the purpose of 
determining the nature and etiology of 
the veteran's migraine syndrome.  Based 
on examination findings, historical 
records, including service medical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran's current migraine syndrome had 
its onset in service.  

4.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

